Citation Nr: 0715063	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-44 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for brain 
damage with blackouts (claimed as head injury).  

2.  Entitlement to service connection for neck and spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.B.




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1967 to June 
1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2004, a 
statement of the case was issued in October 2004, and a 
substantive appeal was received in December 2004.  A personal 
RO hearing was held in March 2005.  


FINDINGS OF FACT

1.  Service connection for brain damage with blackouts was 
denied by a December 1980 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for brain 
damage with blackouts (claimed as head injury) has not been 
received since the December 1980 rating decision.

3.  Neck and spine disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current back disability otherwise related to such 
service or to any injury during service. 




CONCLUSIONS OF LAW

1.  The December 1980 rating decision, which denied 
entitlement to service connection for brain damage with 
blackouts, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
December 1980 rating decision denying service connection for 
brain damage with blackouts (claimed as head injury), and 
thus, the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3.  Neck and spine disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in November 2003 and July 2004 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the July 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to submit any evidence in his 
possession that pertains to his claim.  Thus, the Board 
concludes that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO initially 
provided VCAA notice to the veteran in November 2003, which 
was prior to the June 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate a claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot. 

In Kent v. Nicholson, 20 Vet.App. 1, 10 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence - evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the July 2004 letter informed the veteran of 
what evidence was necessary to establish entitlement to 
service connection.  Further, this letter notified the 
veteran of what constitutes new and material evidence.  
Moreover, the RO previously denied the claim for brain damage 
with blackouts because a disability was not shown by the 
evidence of record.  In other words, there was no current 
disability.  The July 2004 letter specifically indicated that 
in order for new evidence to be material, it must pertain to 
the reason the claim was previously denied.  The letter then 
provided the requirements for establishing service 
connection, including that there must be a current 
disability, which was the basis for the prior denial.  Thus, 
the requirements set forth in Kent have been satisfied.    

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records, VA 
treatment records, March 2005 RO hearing transcript and a VA 
examination report.  The veteran testified at the March 2005 
RO hearing that he was receiving Social Security 
Administration (SSA) disability benefits.  However, he 
clearly stated that he was receiving SSA benefits for his 
nonservice-connected right hip disability, an issue not 
currently on appeal.  Thus, as these records do not pertain 
to the veteran's instant claim, the Board finds that they are 
not necessary for appellate review.  Further, in his hearing 
testimony, the veteran indicated that he had received recent 
treatment for his back at a private facility.  At the 
hearing, the RO specifically requested a consent form so that 
these records could be requested.  However, the veteran never 
submitted a consent form for these records.  Thus, the Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in March 2005 for 
his back disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination report obtained contains 
sufficient information to decide the issue of entitlement to 
service connection for back disability.  See Massey v. Brown, 
7 Vet.App. 204 (1994).  With respect to the claim for brain 
damage with blackouts, a VA examination is not required with 
regard to a claim to reopen a finally adjudicated claim 
unless new and material evidence is received.  38 C.F.R. 
§ 3.159(c)(4)(iii). 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  New and Material Evidence to Reopen a Claim for Brain 
Damage with Blackouts (Claimed as Head Injury)

The present appeal involves the issue of whether new and 
material evidence has been received to reopen a claim for 
brain damage with blackouts (claimed as head injury).  
Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  Review of the April 
2005 supplemental statement of the case suggests that the RO 
reopened the veteran's claims and then proceeded to deny the 
issue on the merits.  Even though the RO reopened the claim, 
the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

Service connection for brain damage with blackouts was denied 
by the RO in a December 1980 rating decision.  The veteran 
was informed of this rating decision, and he failed to file a 
timely notice of disagreement to initiate an appeal.  Under 
the circumstances, the Board finds that the December 1980 
rating decision became final.  38 U.S.C.A. § 7105(c).  

The relevant evidence of record prior to the December 1980 
rating decision consisted of a November 1980 VA examination, 
private treatment records from 1980 concerning the veteran's 
right hip disability; an October 1969 VA examination, and 
service medical records.  

The veteran's service medical records showed that he suffered 
shell fragment wounds of the head, left shoulder, left hand 
and back in October 1968.  However, a March 1969 service 
examination prior to discharge showed that the veteran's head 
was evaluated as clinically normal.  Also, the service 
examination found that the veteran was evaluated as 
neurologically normal, as well.  In his contemporaneous 
medical history, the veteran did give a history of a head 
injury.  The October 1969 VA examination showed that the 
veteran was neurologically within normal limits.  The 
examiner stated that there were no organic disease found on 
general medical examination.  The orthopedic portion of the 
examination noted that the veteran complained of headaches.  
The diagnosis was multiple shrapnel fragment wound scars of 
the head, neck, left scapula and left hand, which were all 
were well-healed, superficial and minimal with no disabling 
residuals.  The hearing evaluation portion of the examination 
indicated that the veteran complained of dizziness and 
headaches in association with his hearing loss.  However, the 
examiner was silent with respect to any brain damage.  
Private treatment records during this period were silent with 
respect to any disability of the brain, but rather pertained 
to the veteran's nonservice-connected right hip disability.  
Lastly, the November 1980 VA examination stated that there 
was no indication that the veteran had any neurological 
disorder secondary to head injury.  Thus, the RO denied the 
veteran's claim in December 1980 because there was no 
evidence of any current brain damage with blackouts. 

Since the December 1980 rating decision, the following 
additional evidence has been added to the record: private 
treatment records from 1982 to 1983 regarding the veteran's 
right hip disability: private treatment records from K.B, 
M.D., A.C., M.D., R.N., M.D., N.S., M.D., G.D., M.D., J.M., 
M.D., B.S., M.D., Texas Spine and Joint Hospital, Neurocare 
Network, Marshall Regional Medical Center and Longview Cancer 
Center; VA treatment records; an April 2005 VA mental health 
examination; and a March 2005 VA spinal examination; and the 
veteran's March 2005 RO hearing testimony.  

Private treatment records and VA treatment records showed 
treatment for numerous disabilities, but are silent with 
respect to any residual brain/head disabilities from the 
shell fragment wound to the head.  Private treatment records 
showed complaints of headaches, but this was attributed to 
his nonservice-connected cervical spine disability.  The 
April 2005 VA mental health examination also showed that the 
veteran had chronic headaches that were alleviated by an 
operation on the veteran's neck that relieved pressure on a 
spinal nerve.  Significantly, certain private treatment 
records from Dr. B.S. from January 2004 to May 2004 showed 
that the veteran had no dizziness, loss of consciousness, 
headache or seizures.  In his hearing testimony, the veteran 
indicated that he lost consciousness at work and was 
hospitalized, but he could not remember what hospital.  He 
also indicated that he had about five or six blackout 
episodes per year.  He further stated that he had frequent 
episodes of dizziness.  However, the veteran testified that 
to his knowledge, he had never been told that he had organic 
brain damage, cognitive disorder of anything such as that.  

As this medical evidence was not already of record at the 
time of the December 1980 rating decision, the Board finds 
that this additional medical evidence is new because it is 
not redundant of previous medical evidence.  However, since 
these medical records do not include any diagnosis of current 
brain damage with blackouts or any other residuals from the 
shrapnel wound to the head, this evidence is not material 
because it does not relate to an unestablished fact, such as 
whether the veteran has a current disability, which is 
necessary to substantiate the veteran's claim.  The Board 
notes that the Court has indicated that in the absence of 
proof of a present disability, there can be no valid claim 
for service connection; an appellant's belief that he or she 
is entitled to some sort of benefit simply because he or she 
had a disease or injury while on active service is mistaken, 
as Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Accordingly, the claim of entitlement to service connection 
for brain damage with blackouts (claimed as head injury) is 
not reopened.  38 U.S.C.A. § 5108. 

III.  Service Connection for Neck and Spine Disability 

The veteran is also claiming entitlement to service 
connection for back disability.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As previously stated, the veteran suffered shell fragment 
wounds to the head, left shoulder, left hand and back in 
October 1968 while in combat in Vietnam.  A Western Union 
telegram stated that the veteran was on a combat operation, 
treated and hospitalized.  The telegram further stated that 
the veteran was not seriously wounded.  The March 1969 
service examination prior to discharge evaluated the neck and 
spine as clinically normal.  In his contemporaneous medical 
history, the veteran indicated that he had back trouble.  
Although the veteran's service medical records do not contain 
any documentation of any back injury during service except 
for the shell fragment wound to the back, the VA has 
determined that the veteran did engage in combat.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are 
applicable and the veteran's assertions regarding the combat 
related back injury are accepted.  In other words, it is 
accepted as fact that the veteran did endure an injury to his 
back when he suffered from the shell fragment wounds.  

Initially, the Board notes that the veteran is service-
connected for scars from shell fragment wounds to the head, 
neck, left scapula and left hand.  However, this issue is not 
currently in appellate status.  Thus, the Board is strictly 
determining whether the veteran has a separate service-
connected spine disability other than scars.   

The first post service medical evidence of record is the 
October 1969 VA examination.  The veteran had no complaints 
with respect to his back, but did complain of occasional 
stiffness in the neck and occasional headaches.  The 
diagnosis was multiple shrapnel fragment wound scars on the 
head, neck, left scapula and left hand, well healed, all 
superficial; minimal non-disabling residuals.  The examiner 
also noted retention of metallic fragments in the cervical 
region.  However, no separate back disability was diagnosed.  
At the November 1980 VA examination, on physical examination, 
there was no limitation of motion of the cervical spine.  The 
examiner state that the shell fragment wound scars did not 
appear to be the cause of any significant symptoms or any 
type of disability.  

Private treatment records from 1980 to 1983 showed that the 
veteran injured his right hip during an industrial accident 
and had a total right hip replacement.  The first post 
service evidence of record of a back disability is a private 
November 2002 x-ray of the cervical spine, which showed 
osteoporosis; mild degenerative spondylosis; and bilateral 
carotid artery calcifications, left greater than right.  VA 
treatment records showed continuing complaints of chronic 
back pain.  Private treatment records from February 2004 
showed that the veteran underwent a cervical fusion of C4-5.  
Remaining private treatment records, as listed in the 
previous portion of this decision, showed continuing 
complaints of neck and low back pain and treatment for other 
nonservice-connected disabilities.   

Significantly, an April 2003 private consultation by Dr. A.C. 
showed that the veteran complained of cervicogenic headache, 
cervical pain and left shoulder pain.   The veteran gave a 
history of cervical trauma in Vietnam when he was involved in 
a blast that resulted in shrapnel in his left neck and a fall 
that "crunched" his neck.  The examiner reviewed the 
November 2002 private x-ray.  The examiner further indicated 
that the veteran's injury was 100 percent related to service.  
Further, an April 2004 letter from Dr. G.D. indicated that 
the veteran stated that Dr. A.C. had made numerous statements 
verifying the fact that he felt that the veteran's back 
condition was service-connected.  Dr. G.D. agreed with this 
assessment.  Moreover, additional private treatment showed a 
history of chronic neck pain associated with shrapnel injury.  

The veteran was afforded a VA examination for his spine in 
March 2005.  The claims file was reviewed.  After a thorough 
physical examination of the spine, the examiner diagnosed the 
veteran with status post shrapnel fragment wounds to the 
cervical and midthoracic spine with no loss of function; 
status post anterior discectomy; degenerative arthritis of 
the cervical, thoracic and lumbar spine; and osteoporosis of 
thoracic and lumbar spine.  The examiner opined that it was 
not as likely as not that the veteran's shrapnel fragment 
wounds to the head, neck and spine caused or resulted in the 
veteran's current cervical, thoracic and lumbar spine 
condition.  The rational provided for this opinion stated 
that the veteran was never diagnosed with a cervical, 
thoracic spine or lumbar spine back condition while on active 
duty.  He was diagnosed with shell fragment wounds, which 
were felt to be insignificant.  He had x-rays that were 
essentially negative in service.  He was discharged without 
any disability found on discharge examination to the spine.  
Furthermore, he was evaluated after service in 1977 and 1980, 
at which time, there was no spine disability found.  Further, 
the veteran had an intercurrent injury when he fractured his 
hip, which resulted in a total hip replacement.  The examiner 
saw no indication that the veteran's spine conditions were 
related to the shrapnel fragment wounds.  If this was the 
case, the symptoms of the spine conditions would have become 
apparent long before the recent onset of the back and spine 
conditions.  Therefore, the examiner concluded that the neck, 
midthoracic and lumbar conditions are not related to military 
service, but rather to post service-related injuries and/or 
degenerative changes.  

Initially, the Board finds that the March 2005 VA opinion has 
a higher probative value than the private opinions of Drs. 
A.C. and G.D.  The VA opinion was based on a thorough review 
of the claims file.  There is no indication that the private 
doctors reviewed the veteran's claims file.  Rather, it 
appears that the private opinions were based on the veteran's 
own history.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence.  
Black v. Brown, 5 Vet.App. 177 (1993); Swann v. Brown, 5 
Vet.App. 229 (1993); Reonal v. Brown, 5 Vet.App. 458, 460-61 
(1993).  Further, the VA examiner gave a detailed rational 
for his opinion; whereas, the private opinions did not 
provide any rational.    

The veteran claims that his back disabilities are caused by 
the October 1968 shrapnel wounds and that he has suffered 
from back pain since then.  Again, the Board accepts the fact 
based on the veteran's combat status that he injured his back 
when he suffered shell fragment wounds while in service.  
However, the preponderance of the competent medical evidence 
is against a finding that the inservice injury resulted in a 
chronic spine disability.  This is supported by the finding 
of a clinically normal neck and spine by military medical 
personnel at the March 1969 discharge examination.  This is 
significant because it shows that medically trained 
individuals (who were aware of the veteran's combat 
injuries), nevertheless were of the opinion that the neck and 
spine were clinically normal at that time.  Moreover, the 
October 1969 and November 1980 VA examinations found no 
evidence of any spine disability.  The March 2005 VA 
examination further supports this conclusion as it found that 
any current spine disability was not as likely as not related 
to the shell fragment wounds suffered by the veteran in 
service. 

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection for all documented 
spine disabilities is not warranted.  Again, the Board 
acknowledges that the veteran suffered an injury while in 
service and has numerous current disabilities of the neck and 
back.  Nevertheless, there is no competent medical evidence 
linking these current spine disabilities to the injury that 
occurred while in service.  Significantly, the March 2005 VA 
examination found that the veteran's current spine 
disabilities were not related to the injury while service.  
Further, there was no evidence of arthritis of the spine 
within one year of service so the service incurrence of 
arthritis may not be presumed.  Moreover, the first post 
service evidence of any neck or spine disability was in 
November 2002, 33 years after discharge from active service, 
so there is no supporting evidence of a continuity of 
pertinent symptomatology.  A lengthy period without evidence 
of treatment may also be viewed as evidence weighing against 
the veteran's claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).  Thus, a preponderance of the evidence 
is against the veteran's claim for any neck and spine 
disability.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

 
ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for brain damage 
with blackouts (claimed as head injury).  Entitlement to 
service connection for neck and spine disability is not 
warranted.  The appeal is denied as to both issues. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


